                                                                            Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

WALTER HOLLEY,
Inmate No. L08450,
      Plaintiff,

vs.                                          Case No.: 3:19cv150/RV/EMT

WARDEN JOHN DOE, et al.,
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated May 13, 2019 (doc. 9). The parties have been furnished

a copy of the Report and Recommendation and has been afforded an opportunity to

file objections under Title 28, United States Code, Section 636(b)(1). The plaintiff

has filed an objection (doc. 10), which I have reviewed de novo.

      Having considered the Report and Recommendation, and plaintiff’s objection

thereto, I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Plaintiff’s motion for preliminary injunctive relief (doc. 8) is DENIED.
                                                            Page 2 of 2

       DONE AND ORDERED this 30th day of May 2019.



                             /s/ Roger Vinson
                             ROGER VINSON
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv150/RV/EMT
